Pannell, Judge.
The defendant appellant was indicted for committing "the offense of misdemeanor for that the said accused on the 14 day of February in the year 1969, in the county aforesaid, did then and there, unlawfully and with force and *657arms, did unlawfully keep, maintain, employ and carry on a certain scheme and device for the hazarding of money and other things of value, said scheme and device being known as a roulette wheel, contrary to the laws of said State, the good order, peace and dignity thereof.” He was tried and convicted and his motion for new trial was overruled; whereupon he appealed to this court. Held:
Argued September 8, 1971
Decided October 21, 1971.
Stow, Garvin & Glenn, James A. Glenn, Jr., for appellant.
Jeff C. Wayne, District Attorney, J. Nathan Deal, for appellee.
1. Where one is so indicted it is not error to fail to charge the law relating to carrying on a lottery as to the elements of consideration, prize and chance, in the absence of a timely written request to do so. Nickolas v. State, 114 Ga. App. 306 (151 SE2d 168); Johnson v. State, 64 Ga. App. 334 (13 SE2d 116); Lowe v. State, 64 Ga. App. 336 (13 SE2d 104).
2. The evidence as to venue, though conflicting, was sufficient to authorize a finding that the alleged crime was committed in the county charged.
3. The evidence was sufficient, in view of the surrounding circumstances and the defendant’s statement to the officers made after being advised of his constitutional rights, to authorize the conviction under the indictment, and no error otherwise appearing, the judgment overruling the motion for new trial is affirmed.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.